

113 SRES 410 RS: Expressing the sense of the Senate regarding the anniversary of the Armenian Genocide.
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 364113th CONGRESS2d SessionS. RES. 410IN THE SENATE OF THE UNITED STATESApril 3, 2014Mr. Menendez (for himself, Mr. Kirk, Mrs. Feinstein, Mr. Markey, Mrs. Boxer, Mr. Reed, Mr. Whitehouse, Mr. Durbin, and Mr. Reid) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 11, 2014Reported by Mr. Menendez, with amendments and amendments to the preamble Omit the part struck through and insert the part printed in italicRESOLUTIONExpressing the sense of the Senate regarding the anniversary of the Armenian Genocide.Whereas the Armenian Genocide was conceived and carried out by the Ottoman Empire from 1915 to
			 1923, resulting in the deportation of nearly 2,000,000 Armenians, of whom
			 1,500,000 men, women, and children were killed and 500,000 survivors were
			 expelled from their homes, and the elimination of the over 2,500-year
			 presence of Armenians in their historic homeland;Whereas the Armenian Genocide was conceived and carried out by the Ottoman Empire beginning in
			 1915, resulting in the deportation of nearly 2,000,000 Armenians, as many
			 as 1,500,000 men, women, and children being killed, 500,000 survivors
			 being expelled from their homes, and the elimination of the over 
			 2,500-year presence of Armenians in their historic homeland;Whereas, on May 24, 1915, the Allied Powers of England, France, and Russia jointly issued a
			 statement explicitly charging for the first time ever another government
			 of committing	crimes against  humanity and civilization;Whereas Raphael Lemkin, who coined the term genocide, and whose draft resolution for a genocide convention treaty became the framework for the United
			 Nations Convention on the Prevention and Punishment of the Crime of
			 Genocide, recognized the Armenian Genocide as the type of crime the United
			 Nations should prevent and punish through the setting of international
			 standards;Whereas Senate Concurrent Resolution 12, 64th Congress, agreed to February 9, 1916, resolved that the President of the United States be respectfully asked to designate a day on which the citizens
			 of this country may give expression to their sympathy by contributing
			 funds now being raised for the relief of the Armenians, who at the time were enduring starvation, disease, and untold suffering;Whereas Senate Resolution 359, 66th Congress, agreed to May 11, 1920, stated that the testimony adduced at the hearings conducted by the subcommittee of the Senate Committee on
			 Foreign Relations have clearly established the truth of the reported
			 massacres and other atrocities from which the Armenian people have
			 suffered;Whereas House Joint Resolution 148, 94th Congress, agreed to April 8, 1975, resolved, That April 24, 1975, is hereby designated as National Day of Remembrance of Man's Inhumanity to Man, and the President of the United States is authorized and requested to issue a proclamation
			 calling upon the people of the United States to observe such day as a day
			 of remembrance for all the victims of genocide, especially those of
			 Armenian ancestry …;Whereas House Joint Resolution 247, 98th Congress, agreed to September 10, 1984, resolved, That April 24, 1985, is hereby designated as National Day of Remembrance of Man's Inhumanity to Man, and the President of the United States is authorized and requested to issue a proclamation
			 calling upon the people of the United States to observe such day as a day
			 of remembrance for all the victims of genocide, especially the one and
			 one-half million people of Armenian ancestry …;Whereas the United States Holocaust Memorial Council, an independent Federal agency, unanimously
			 resolved on April 30, 1981, that the United States Holocaust Memorial
			 Museum would document the Armenian Genocide in the Museum, and has done so
			 through a public examination of the historic record, including lectures
			 and the maintenance of books, records, and photographs about the Genocide; andWhereas the Government of the Republic of Turkey has continued its international campaign of
			 Armenian Genocide
			 denial, maintained a blockade of Armenia, and continues to pressure the
			 small but growing Turkish civil society movement for acknowledging the
			 Armenian Genocide;Whereas, in April 2011, the month of remembrance of the Armenian Genocide, the Government of the 
			 Republic of Turkey
			 demolished a 100-foot-high statue in the city of Kars which was erected to
			 promote  reconciliation with Armenia;Whereas the denial of the Armenian Genocide by the Government of the Republic of Turkey has
			 prevented the meaningful
			 advancement of a constructive political, economic, and security
			 relationship between Armenia and Turkey; andWhereas the teaching, recognition, and commemoration of acts of genocide and other crimes against
			 humanity is essential to preventing the re-occurrence of similar
			 atrocities: Now, therefore, be itThat it is the sense of the Senate—(1)to  remember and observe the anniversary of the Armenian Genocide on April 24, 2014; and(2)that the President should work toward an equitable, constructive, stable, and durable
			 Armenian-Turkish
			 relationship that includes the  full acknowledgment by the Government of
			 the
			 Republic of Turkey of
			 the facts about the Armenian Genocide; and(3)(2) that the President should ensure that the foreign policy of the United States reflects
			 appropriate
			 understanding and sensitivity concerning issues related to human rights,
			 crimes against humanity, ethnic cleansing, and genocide documented in the
			 United States record relating to the Armenian Genocide.April 11, 2014Reported with amendments and amendments to the preamble 